85 N.J. 533 (1981)
428 A.2d 504
EDWIN E. MASLONKA, GENERAL ADMINISTRATOR AND ADMINISTRATOR AD PROSEQUENDUM OF THE ESTATE OF PATRICIA (GERSTENBERG) MASLONKA, DECEASED; ON BEHALF OF THE ESTATE OF PATRICIA MASLONKA, DECEASED, AND EDWIN E. MASLONKA, INDIVIDUALLY, PLAINTIFF-APPELLANT,
v.
HENRY L. HERMANN, M.D., INDIVIDUALLY; VOLMAR MERESCHAK, M.D., INDIVIDUALLY; HENRY L. HERMANN, M.D., AND VOLMAR MERESCHAK, M.D., AS PARTNERS; ELIZABETH BOYLE, R.N., AND TINA BASTINELLI, R.N., INDIVIDUALLY, JOINTLY OR SEVERALLY, DEFENDANTS-RESPONDENTS, AND WARREN HOSPITAL, A CORPORATION OF THE STATE OF NEW JERSEY, AND PHYLLIS MARZUOLLI, R.N., INDIVIDUALLY, ETC., DEFENDANTS.
The Supreme Court of New Jersey.
Argued March 23, 1981.
Decided April 9, 1981.
*534 D. Scott Curzi argued the cause for appellant.
Stephen J. Tafaro argued the cause for respondents Henry Hermann, M.D. and Volmar Mereschak, M.D. (McDonough, Murray & Korn, attorneys).
Leonard Rosenstein argued the cause for respondent Tina Bastinelli (Feuerstein, Sachs & Maitlin, attorneys).
Robert M. Graham argued the cause for respondent Elizabeth Boyle, R.N. (Graham, Golden, Lintner & Rothschild, attorneys).
PER CURIAM.
The judgment below is reversed and the matter remanded to the Superior Court, Law Division, for trial, substantially for the reasons expressed in the dissenting opinion of Judge Milmed in the Appellate Division, reported at 173 N.J. Super. 566, 581 (1980).
POLLOCK, J., dissenting.
I would affirm the judgment below substantially for the reasons expressed in the majority opinion of the Appellate Division, reported at 173 N.J. Super. 566 (1980).
For reversal  Chief Justice WILENTZ and Justices SULLIVAN, PASHMAN, SCHREIBER and HANDLER  5.
For affirmance  Justice POLLOCK  1.